Citation Nr: 0300502	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
low back disability.  

(The issue of entitlement to service connection for a low 
back disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from July 1987 
to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim of entitlement to service 
connection for a back disability had not been received.  

In September 1999, the Board remanded the case to the RO 
for due process requirements.  Thereafter, in June 2002, 
the RO determined that new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a back disability had been received 
but denied the de novo claim of service connection for a 
back disorder.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that 
regardless of the RO's action in determining whether new 
and material evidence has been submitted, the Board still 
has a legal duty to consider that same issue.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Therefore, the Board 
construes the issue in the current case to be whether new 
and material evidence has been submitted to reopen the 
veteran's claim seeking entitlement to service connection 
for a low back disability.  

As will be discussed in the following decision, the Board 
is granting the veteran's petition to reopen his 
previously denied claim for service connection for a low 
back disability.  However, the Board has also determined 
that additional development on the de novo issue of 
entitlement to service connection for a low back disorder 
is necessary.  As such, the Board is undertaking 
evidentiary development with regard to this claim.  When 
the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
de novo claim of entitlement to service connection for a 
low back disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has 
been obtained.  

2.  In an April 1992 rating decision, the RO denied 
service connection for a back disability.  Although 
notified of the denial, the veteran did not initiate an 
appeal of the decision.  

3.  The evidence received since the RO's April 1992 denial 
of service connection for a back disorder bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The RO's April 1992 denial of service connection for a 
back disability is final.  38 U.S.C.A. § 7105(a) (c), 
(d)(3) (West 1991); 38 C.F.R. §§ 19.117, 19.129(a), 19.192 
(1991).  

2.  The evidence received since the RO's April 1992 denial 
of service connection for a back disability is new and 
material, and the claim for service connection for a low 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the 
pendency of this claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  In particular, this law 
redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that the VCAA states that nothing in 
section 5103A "shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured."  However, 
under the provisions of section 5103A(g) the Secretary has 
proposed to provide limited assistance to claimants trying 
to reopen finally decided claims.  See 66 Fed. 
Reg. 45,620.  As the veteran's claim to reopen in the 
present case was received prior to August 29, 2001, the 
Board finds that the amendment to 38 C.F.R. § 3.156(a) is 
inapplicable and that the current claim must be considered 
based upon the law effective prior to that revision.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The discussions in 
the September 1999 Board remand, as well as the June 2002 
supplemental statement of the case informed the veteran of 
the particular evidence needed to substantiate his claim.  
Also in the recent supplemental statement of the case, the 
RO informed the veteran of the provisions of the recently 
enacted VCAA.  As such, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  A 
review of the claims folder indicates that the RO has 
obtained all available medical records adequately 
identified by the veteran.  As such, the Board finds that 
VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is 
any prejudice to the veteran in its consideration of the 
VCAA regulations in the first instance.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Because these 
regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may 
proceed with its adjudication of the veteran's appeal.  

Factual Background

Initially, in an April 1992 rating action, the RO denied 
the issue of entitlement to service connection for a back 
disability.  At that time, the veteran asserted that he 
injured his back at a military base and in an automobile 
accident.  In support of his claim, he submitted copies of 
his service medical records.  

According to the copies of the service medical records 
submitted by the veteran, in June 1988, he was treated for 
back pain following a motor vehicle accident.  At that 
time, he reported that his "old" low back pain was 
aggravated by the motor vehicle accident.  A physical 
examination of the veteran's low back demonstrated full 
range of motion, tenderness to palpation at L4-L5, deep 
tendon reflexes of 2+/2+, and strength of 5/5.  An 
assessment of musculoskeletal strain was made.  

In July 1988, the veteran received follow-up treatment for 
myofascial strain of his low back.  X-rays taken of his 
lumbosacral spine showed a congenital anomaly at L4 with 
associated scoliosis and no fracture or subluxation.  

Subsequently, in May 1991, the veteran sought treatment 
for a re-injury of his low back.  He denied numbness or 
radiation of his low back discomfort.  A physical 
examination demonstrated pain in the veteran's left lumbar 
area, neuro-vascular intact lower extremities, and 
negative straight-leg-raising.  On the following day in 
May 1991, the veteran reported that he was feeling better.  
A physical examination reflected mild tenderness to his 
paraspinous muscles and neurovascular intact lower 
extremities.  Resolving low back pain was assessed.  

The veteran was discharged from active military duty in 
July 1991.  In February 1992, he was accorded a VA 
examination, at which time, in pertinent part, he 
complained of some lower back problems.  A physical 
evaluation of the veteran's lumbar spine demonstrated 
flexion of 90 degrees, extension to 45 degrees, lateral 
bend to 35 degrees on the right and 30 degrees on the 
left, rotation to 50 degrees, no muscle spasm, the ability 
to squat and to rise, a negative heel drop, the ability to 
stand on each foot and extend and flex the lower 
extremities, and negative straight leg raising.  X-rays 
taken of the veteran's lumbosacral spine showed an old 
compression fracture at L4.  In relevant part, the 
examiner diagnosed a history of low back pain with an old 
moderate compression fracture at L4 (by x-rays) and no 
functional disability.  

By the April 1992 rating action, the RO determined that 
the evidence of record demonstrated treatment for low back 
pathology in service but no functional disability at the 
time of the decision.  As the claims folder contained no 
evidence of a residual chronic disability associated with 
the in-service episodes of treatment for low back 
symptomatology, the RO denied the veteran's claim of 
entitlement to service connection for a back disability.  

Additional evidence received since the RO's initial denial 
of the veteran's low back claim in April 1992 includes his 
original service medical records (the copies of which were 
previously considered by the RO in April 1992) as well as 
his continued assertions that he has a current low back 
disability associated with his military service.  

Also received since the RO's April 1992 rating action are 
copies of recent private medical treatment records.  
According to these documents, in March 1997, the veteran 
was treated for a dull pain in his lower back.  He veteran 
reported that, while loading a truck, a flap fell on his 
back.  Following a physical examination, the examining 
physician diagnosed a contusion of the veteran's spine 
with a strain.  

Analysis

As previously noted in this decision, the RO, by the April 
1992 rating action, determined that the evidence of record 
did not demonstrate residual low back disability 
associated with the veteran's active military duty, 
including the in-service episodes of treatment for low 
back symptomatology.  As no residual chronic disability 
associated with in-service low back treatment was shown by 
the evidence of record, the RO denied the veteran's claim 
of entitlement to service connection for a back 
disability.  

Although notified of the decision, the veteran failed to 
initiate an appeal of the denial.  Consequently, the RO's 
April 1992 denial of service connection for a back 
disability became final.  See, 38 U.S.C.A. § 7105(a), (c), 
(d)(3); 38 C.F.R. §§ 19.117, 19.129(a), 19.192 (1991).  

However, the veteran may reopen his claim by submitting 
new and material evidence.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  New and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also, Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512, 513 
(1992).  

As the Board has discussed in this decision, the RO, by 
the April 1992 rating action, denied the veteran's claim 
for service connection for a back disability on the basis 
that the evidence of record did not reflect the presence 
of a chronic low back disorder related to his active 
military duty, including the in-service episodes of 
treatment for low back symptomatology.  Significantly, 
however, the additional evidence received since this prior 
final denial includes copies of private medical records 
reflecting recent low back treatment.  

As the private medical records dated in March 1997 
demonstrate recent low back treatment and the veteran 
received low back treatment in service, the Board finds 
that the post-service private medical records are clearly 
probative of the central issue in the veteran's low back 
claim.  Significantly, the March 1997 private medical 
reports bear directly and substantially upon the specific 
matter under consideration, are neither cumulative nor 
redundant, and, by themselves or in connection with 
evidence previously assembled, are so significant that 
they must be considered in order to decide fairly the 
merits of the claim for service connection for a low back 
disability.  See, 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  

Accordingly, the Board concludes that the additional 
evidence received since the final denial of service 
connection for a back disability in April 1992 is new and 
material, as contemplated by the pertinent law and 
regulations.  As such, this additional evidence serves as 
a basis to reopen the veteran's claim for service 
connection for a low back disability.  See, 38 U.S.C.A. 
§ 5108 and 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  

Although the Board has determined that new and material 
evidence sufficient to reopen the previously denied claim 
for service connection for a low back disability has been 
received, the Board has also determined that additional 
development on the de novo claim for service connection 
for a low back disability is necessary.  As such, the 
Board is undertaking evidentiary development with regard 
to this de novo claim.  When this additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the de novo claim.  


ORDER

New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
low back disability is reopened.  To this extent, the 
appeal is granted.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

